DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on November 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
	Claim 2 is objected to because of the following informalities: in line 1 it is suggested to amend the phrase “where said” to read as wherein said. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “to remove the can body from the die” it is unclear when the cup became the can body. Specifically, the claim states that the die moved over the cup and then the die is moved in the opposite direction over the can body, however the claim fails to positively recite the cup is formed into the can body. 
With regard to claim 5, there appears to be insufficient antecedent basis for the limitation “the outer surface” found in line 2.
The claim states “a base” in line 2, it is unclear if the base is referring to the closed end or if the base is in addition to the closed end. It is noted that it would appear that the base and the closed end are referring to the same element of the can body. Clarification and/or correction is required.
With regards to claim 7, there appears to be insufficient antecedent basis for the limitation “the outer surface” found in line 2.
The claim states “a base” in line 2, it is unclear if the base is referring to the closed end or if the base is in addition to the closed end. It is noted that it would appear that the base and the closed end are referring to the same element of the can body. Clarification and/or correction is required.
With regards to claim 8, there appears to be insufficient antecedent basis for the limitation “the region” found in line 2. It is further noted that it is unclear if this region is defining a region between the axially spaced position and the open end of the cup since the die is set forth in claim 1 to not move beyond the open end. 
The claim states “the die is shaped to pass across the region beyond said axially spaced position without ironing that region” it is unclear if this action is further defining a previously set forth step (e.g. the moving step) or if this is an additional step. 
The claim states “and the profile is formed in the base during this passage”, there appears to be insufficient antecedent basis for the limitations “the profile” and “the base”. It is noted that proper antecedent basis is provided in claim 7, however the claim currently depends from claim 6. Clarification and/or correction is required. For examination purposes the examiner is interpreting the limitation as depending from claim 7. 
With regards to claim 10, the claim states “wherein the step of moving the wall-ironing die back in the opposite direction is carried out with the punch positioned inside the can body in order to burnish a portion of the cylinder wall” this limitation has been previously set forth in claim 3, from which claim 10 depends, therefore it is unclear if this limitation is in addition to the limitation in claim 3 or if it is a duplicate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. ii,059,086. 
With regards to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 1 of the patent. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a species of the generic invention of claim 1 of the application. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)]. Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
With regards to claim 2, all the claimed elements of claim 2 are to be found in claim 2 of the patent.
With regards to claim 3, all the claimed elements of claim 3 are to be found in claim 3 of the patent.
With regards to claim 4, all the claimed elements of claim 4 are to be found in claim 4 of the patent.
With regard to claim 6, all the claimed elements of claim 6 are to be found in claim 5 of the patent.
With regards to claim 7, all the claimed elements of claim 7 are to be found in claim 6 of the patent.
With regards to claim 8, all the claimed elements of claim 8 are to be found in claim 6 of the patent.
With regards to claim 9, all the claimed elements of claim 9 are to be found in claim 7 of the patent.
With regards to claim 10, all the claimed elements of claim 10 are to be found in claim 8 of the patent.
With regards to claim 11, all the claimed elements of claim 11 are to be found in claim 9 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6, 9, 11 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (US 5,778,722) in view of Yonemura et al (US 2014/0182349).
In reference to claim 1, Saiki et al discloses a method of reducing a thickness and increasing a height of the cylindrical wall of a metal cup so as to form a can body, the method comprising positioning a wall-ironing punch (1’) inside the cup (5), moving an annular wall-ironing die (23) axially over the closed end of the cup (5), via the punch, towards an open end of the cup such that the wall-ironing die does not move beyond the open end of the cup, in order to iron the cylindrical wall from the closed end up to a position axially spaced from the open end, and moving the punch back in an opposite direction to remove the can body from the die [see figure 14-16; col. 13 lines 38-41 & col. 13 line 44-col. 14 line 3].
Saiki et al discloses the punch moves relative to the die but fails to disclose the die moving relative to the punch.
However, Yonemura et al teaches of a method of reducing a thickness and increasing a height of a cup with a punch and a die wherein the die moves over the cup positioned on the punch to perform the drawing and ironing. Yonemura et al further teaches it may alternatively by configured to move the punch toward the die [see paragraph 0075]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Saiki et al to have the die move relative to the punch since Yonemura et al teaches that the drawing/ironing operation can be performed by movement of the die or movement of the punch. 
In reference to claim 2, Saiki et al further discloses the position is a distance from the open end of the formed can body. While Saiki et al fails to disclose a specific measurement, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the position be between 1mm and 20mm from the open end of the can body, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation [see In re Aller, 105 USPQ 233]. 
In reference to claim 6, Saiki et al further discloses removing the punch from within the can body prior to moving the wall-ironing die back in the opposite direction [see col. 8 line 61-col. 9 line 2].
In reference to claim 9, Saiki et al further discloses the metal cup (5) comprises a flange (5c) surrounding the open end and the method further comprises applying a force to the flange (5c) to remove the can body from the punch (1’) [see col. 8 line 66-col. 9 line 2].
In reference to claim 11, Saiki et al further discloses the punch comprises an internal longitudinal channel (1c) and the method further comprises introducing compressed air (16) into the can body through the channel (1c) to remove the can body from the punch (1’) [see col. 8 lines 63-65].
2.	Claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al and Yonemura et al as applied to claim 1 above, and further in view of Buffard (US 2006/0159989).
	In reference to claim 3, the combination of Saiki et al and Yonemura et al discloses the invention substantially as claimed except for wherein burnishing occurs as the die is moved back in the opposite direction with the punch. 
	However, Bouffard teaches that it is known in the ironing art that when a punch is in intimate contact with a workpiece burnishing will result as the punch is moved relative to a die [see paragraph 0012]. 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a burnishing of the can body will result as the die is moved back in the opposite direction over the punch since Bouffard teaches that it is well known in the ironing art of such an occurrence. 
	In reference to claim 4, the combination discloses the invention substantially as claimed except for wherein the burnishing results in a reduction of thickness of a portion of the cylindrical wall by around 1 percent.
However, one of ordinary skill in the art would understand that the reduction of thickness would be relatively small since the can body is moving between the die and the punch which has already reduced the thickness in the ironing process.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method to have the burnishing reduce the thickness by around 1 percent since one of ordinary skill in the art would understand that the biggest reduction in thickness occurred during the forward movement of the die. 
In reference to claim 10, the combination further discloses the meal cup comprises a flange surrounding the open end and the method further comprises applying a force to the flange to remove the can body from the punch, and wherein the step of moving the wall-ironing die back in the opposite direction is carried out with the  punch positioned inside the can body in order to burnish a portion of the cylindrical wall and wherein the can body is pushed off the punch when the burnishing is complete.
3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al, Yonemura et al and Bouffard as applied to claim 3 above, and further in view of LaRosa et al (US 4,534,201).
The combination of Saiki et al, Yonemura et al and Bouffard discloses the invention substantially as claimed except for wherein a tool is pressed against the closed end to form a profile therein as the die is moved towards the open end.
However, LaRosa et al teaches of a using a punch and a die to draw and iron a cup into a can body wherein the punch includes a tool for pressing against the closed end to form a profile therein in order to obtain a complete can body in a single press stroke [figure 7; col. 7 line 60-col. 8 line 6].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die of Saiki et al to include a profile tool, as taught by LaRosa et al, in order to form a profile within the closed end of the can body during the movement of the die to obtain a completed can body in a single press stroke. 
4.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al and Yonemura et al as applied to claim 6 above, and further in view of LaRosa et al (US 4,534,201). 
The combination of Saiki et al and Yonemura et al discloses the invention substantially as claimed except for wherein a tool is pressed against the closed end to form a profile therein as the die is moved towards the open end.
However, LaRosa et al teaches of a using a punch and a die to draw and iron a cup into a can body wherein the punch includes a tool for pressing against the closed end to form a profile therein in order to obtain a complete can body in a single press stroke [figure 7; col. 7 line 60-col. 8 line 6].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the die of Saiki et al to include a profile tool, as taught by LaRosa et al, in order to form a profile within the closed end of the can body during the movement of the die to obtain a completed can body in a single press stroke. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725